Title: To Benjamin Franklin from John Free, 4 March 1766
From: 
To: 


Sir,
Newington Butts Mar. 4. 1766
The Books inclosed in these Parcels, to wit;
Dr. Free’s Controversy with the Methodists
His Petition to the King,
His Petition to the H. of Commons, against the two Archbishops,
His Speech at Oxford; and

Voluntary Exile a Poem,
are a Present from the Author, who lives at Newington Butts near Southwark
To an old Subscriber of his Mr. Richard Dunscomb of new York and sent with a View, of being conveyed to him by the kind assistance of either Dr. Franklin or Mr. Kelly: but if Mr. Dunscomb be dead or removed; they are then the Property of Dr. Franklin, if he pleases to accept of them.
In the Meantime Dr. Free would be glad of a Penny Post Letter to signify the Probability of their being conveyed.
 
Addressed: For / Dr. Franklin of / New York. / with 2 Small Parcels
Endorsed: Dr. Free Dated March 4, 1766.
